BORDEN, J.,
with whom CALLAHAN, C. J., and PALMER, J., join, concurring. I agree fully with and join the majority opinion. I write separately only to express my view that this case demonstrates an anomaly in our criminal jurisprudence that, when an appropriate case presents it again, should be eliminated. That anomaly was introduced into our law by this court’s decision in State v. Maselli, 182 Conn. 66, 437 A.2d 836 (1980), cert. denied, 449 U.S. 1083, 101 S. Ct. 868, 66 L. Ed. 2d 807 (1981), and followed by the Appellate Court in State v. Knighton, 7 Conn. App. 223, 508 A.2d 772 (1986). The anomaly is that, on facts such as those presented in this case and in both Maselli and Knighton, where the homicidal conduct of the defendant would not permit a rational inference of a lesser state of mind than intent to kill, the court is permitted nonetheless to give a lesser included offense instruction permitting the jury to find that the defendant acted with a reckless state of mind. In my view, Maselli was ill-considered and wrongly decided, is inconsistent with the statutory concept of recklessness and with later cases that properly analyze the question involved, and should be overruled. I recognize, however, that we did not certify any such question and, therefore, it would be inappropriate to do so in the present case.
In State v. Maselli, supra, 182 Conn. 68, the defendant, who was charged with murder, had shot and killed the driver of a taxicab in which he was the sole passenger. The defendant “fired eight bullets from a .32 caliber semi-automatic revolver at close range, six of which *454struck the victim in the head, face and neck.” Id. On the basis of that undisputed evidence, we affirmed the trial court’s instruction of the lesser included offense of manslaughter in the first degree under General Statutes § 53a-55 (a) (3), which provides: “[U]nder circumstances evincing an extreme indifference to human life, [the defendant] recklessly engages in conduct which creates a grave risk of death to another person, and thereby causes the death of another person.” We stated: “The jury might well have concluded that for the defendant to have believed under the circumstances revealed by the evidence that the victim was about to use deadly force upon him so that it was necessary to fire eight shots at point blank range was such a gross deviation from the standard of conduct that a reasonable person would observe in the situation as to constitute recklessness. General Statutes § 53a-3 (13)."1 State v. Maselli, supra, 73.
The Appellate Court properly followed the rule of Maselli in State v. Knighton, supra, 7 Conn. App. 225, which involved a barroom killing in which it was undisputed “that the defendant went over to where [the victim] was standing, drew a gun and shot [the victim] four times.” The court stated: “[T]he admission by the defendant that he had acted intentionally did not prohibit the jury from finding that he acted recklessly also. Rather, the jury could have concluded that while the defendant did not intend to kill [the victim], his belief that he could protect himself only by firing four shots at [the victim] ‘was such a gross deviation from the standard of conduct that a reasonable person would *455observe in the situation as to constitute recklessness.’ State v. Maselli, supra, [182 Conn.] 73.” State v. Knighton, supra, 237.
Without belaboring the points, it is my view that there are several closely related fundamental flaws in the reasoning underlying Maselli. First, it defies both reality and common sense to say that, when a defendant pumps eight bullets into the head, face and neck of a victim from close range, the jury reasonably could find that he acted with anything other than the intent to kill.
Second, the Maselli reasoning justifying an instruction on recklessness misconstrues that concept. Unlike intention, which requires that the actor’s “conscious objective [be] to cause [the] result or to engage in [the] conduct”; General Statutes § 53a-3 (ll); 2 “[a] person acts ‘recklessly’ with respect to a result or to a circumstance described by a statute defining an offense when he is aware of and consciously disregards a substantial and unjustifiable risk that such result will occur or that such circumstance exists. The risk must be of such nature and degree that disregarding it constitutes a gross deviation from the standard of conduct that a reasonable person would observe in the situation . . . .” (Emphasis added.) General Statutes § 53a-3 (13). The reasoning of Maselli in effect collapses the first sentence into the second, and ignores the effect of the first. The concept embodied by the first sentence is that, unlike intention, which requires a conscious objective to bring about the proscribed result, recklessness requires an awareness and conscious disregard of the proscribed substantial and unjustifiable risk. Of course, when someone intentionally kills someone else he acts grossly inconsistent with what a reasonable *456person would do in the same situation. That alone, however, is an insufficient basis on which a jury reasonably can find that he also acted with the kind of conscious disregard required by the definition of recklessness.
Third, the Maselli reasoning makes a mockery of the fourth requirement for a lesser included offense instruction, namely, that “the proof on the element or elements which differentiate the lesser offense from the offense charged is sufficiently in dispute to permit the jury consistently to find the defendant innocent of the greater offense but guilty of the lesser.” (Emphasis added.) State v. Whistnant, 179 Conn. 576, 588, 427 A.2d 414 (1980). Although we recognize, in our lesser included offense jurisprudence, that evidence of states of mind may often permit differing reasonable inferences and, therefore, despite their doctrinal differences, they may be presented to the jury, as lesser included states of mind; State v. Rodriguez, 180 Conn. 382, 404-408, 429 A.2d 919 (1980); the evidence must be “reasonably susceptible” of such inferences. Id., 404. It is fanciful, in my view, to say that, on facts such as those in Maselli, Knighton and the present case, the evidence is reasonably susceptible of an inference of recklessness, rather than intent to kill.
Fourth, the reasoning of Maselli is inconsistent with cases such as State v. Crafts, 226 Conn. 237, 250, 627 A.2d 877 (1993), in which we rejected the defendant’s claim that the evidence would have permitted a lesser included instruction on manslaughter, as opposed to the charge of murder. Our reasoning in that case was, properly in my view, that the evidence would not have permitted the jury reasonably to conclude that the defendant acted recklessly, rather than intentionally, in causing the victim’s death. Id., 251; see also State v. Rasmussen, 225 Conn. 55, 72, 621 A.2d 728 (1993); State v. Smith, 212 Conn. 593, 608-609, 563 A.2d 671 (1989); *457but see State v. Sivri, 231 Conn. 115, 139, 646 A.2d 169 (1994) (evidence would allow jury reasonably to infer defendant acted with lesser intent).
Eventually, we should eliminate this anomaly in our law. It only selves to permit a jury to render a verdict based on something other than a rational view of the evidence.

 General Statutes § 53a-3 (13) provides: “A person acts ‘recklessly’ with respect to a result or to a circumstance described by a statute defining an offense when he is aware of and consciously disregards a substantial and unjustifiable risk that such result will occur or that such circumstance exists. The risk must be of such nature and degree that disregarding it constitutes a gross deviation from the standard of conduct that a reasonable person would observe in the situation . . .


 General Statutes § 53a-3 (11) provides: “A person acts ‘intentionally’ with respect to a result or to conduct described by a statute defining an offense when his conscious objective is to cause such result or to engage in such conduct . . . .”